           Case 1:20-cr-00040-BAH Document 147 Filed 11/11/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                         )
                                                   )
                 v.                                )
                                                     CRIMINAL NO.: 1:20-CR-040
                                                   )
  JESSICA JOHANNA OSEGUERA                         )
  GONZALEZ,                                        )
        also known as “Jessica Johanna             )
        Castillo” and “La Negra,”                  )
                                                   )
                 Defendant.                        )

                GOVERNMENT SUBMISSION IN LIGHT OF COURT’S
             STANDING ORDER REGARDING THE COVID-19 PANDEMIC

       The United States of America respectfully files this submission in order to put facts and

information before the Court relevant to the Court’s assessment of whether the trial scheduled in

this matter, currently set for December 14, 2020, falls within the “limited exception” to the

suspension of jury trials until January 2021. See Standing Order No. 20-89 at 3-4.

       Standing Order No. 20-89 continues jury trials in criminal cases in this district until January

11, 2021. See id. The order, however, provides a “limited exception” for cases that (1) involve a

single defendant who requests or consents to proceed, (2) require “a limited number of witnesses

with very few, if any, non-law enforcement witnesses or witnesses who must travel from outside

of the D.C. metropolitan area to testify,” and (3) have an expected duration of less than two weeks,

including jury selection.

       To allow the Court to assess whether this case falls within the exception, the government

proffers the following:

       •    In addition to local witnesses and one witness who is in custody, the
            government anticipates calling six witnesses who will be traveling from outside
            of the Washington, D.C. metropolitan area to testify, one of whom is a law




                                                 1
           Case 1:20-cr-00040-BAH Document 147 Filed 11/11/20 Page 2 of 3




            enforcement witness. 1 An additional federal law enforcement officer will be
            traveling from California to attend the trial as the government’s representative.
            The defense has indicated through requests made under United States ex rel.
            Touhy v. Ragen, 340 U.S. 462 (1951), that they may seek to call two federal
            employees in their case as well. 2

       •    Additionally, the government plans to call a certified translator to authenticate
            translated versions of Spanish language documents, who will be traveling from
            the Eastern shore of Maryland. 3 The government anticipates that this will be a
            relatively document-focused case, so arrangements may need to be made to
            distribute copies of exhibits to jurors throughout trial, since the government’s
            understanding is that jurors seated in the gallery will not have the individual
            screens that are typically present in the jury box.

       •    The government anticipates that presentation of its case-in-chief will take 4-5
            days following jury selection. Thus, the government estimates that the duration
            of the trial is unlikely to exceed two weeks, but that it will probably extend into
            the week of December 21.

       The government has not yet ascertained whether the defendant “requests or consents to

proceed” within the meaning of the Standing Order, but understands that counsel for the defendant

is currently exploring the issue with the defendant.




1
  Some of these witnesses are needed only to authenticate records. The government is continuing
to explore whether stipulations can be reached with the defendant that might obviate the need for
some of this in-person testimony, but has not reached any such stipulations at this time.
2
   Those Touhy requests are currently being evaluated pursuant to applicable law, and the
government does not concede their validity or the relevance of the testimony sought by the
defendant.
3
  Defense counsel has indicated that the defendant will not stipulate to the admissibility of
translations.
                                                  2
Case 1:20-cr-00040-BAH Document 147 Filed 11/11/20 Page 3 of 3




                                  Respectfully submitted,



                                  ARTHUR G. WYATT, Chief

                                     /s/
                                  Brett Reynolds
                                  Kaitlin Sahni
                                  Kate Naseef
                                  Trial Attorneys

                                  Narcotic and Dangerous Drug Section
                                  Criminal Division
                                  United States Department of Justice
                                  Washington, D.C. 20530
                                  Tel: 202-514-0917
                                  brett.reynolds@usdoj.gov




                              3
